Title: Peter Carr to Thomas Jefferson, 2 February 1815
From: Carr, Peter
To: Jefferson, Thomas


          My dear Sir Carr’s brook. Feb 2d 15—
          My inexorable rheumatism still confines me, and has for the last three weeks bound me hand and foot. A violent ague and fever superadded, has reduced me to a state of debility never before experienced. I am beginning today to take the warm bath, from which I hope for beneficial effects. If I weather this storm, I must endeavour to spend the next winter, in some milder climate. my Phisician recommends some tonic remedies—sound port or claret, or wine of that character. I have sent to Richmond for some, which has not yet arrived—if you have any such, I should in the mean time be much obliged by the favor of a couple of bottles. With the warmest affection.
          YrsPr Carr
        